UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 96-540




In Re: PETER C. SMITH,

                                                        Petitioner.



       On Petition for Writ of Mandamus. (CA-95-1447-PJM)


Submitted:   June 20, 1996                 Decided:   June 28, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Petition denied by unpublished per curiam opinion.

Peter C. Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Peter C. Smith, a federal prisoner, brought this petition for

writ of mandamus alleging that the district court had unduly de-

layed acting on a matter pending before it. Smith had filed a

mandamus petition in district court seeking to compel the United

States Parole Commission ("USPC") to perform a duty allegedly owed
to Smith. The USPC responded and on November 1, 1995, Smith filed

his reply. The USPC moved for summary judgment, dismissal, or

transfer in April 1996; Smith responded in opposition.

     Smith brought the current petition seeking an order directing
the district court to act in the USPC mandamus action. Because

there has been recent, significant action in the case below, we

find there has been no undue delay in district court. Consequently,

although we grant leave to proceed in forma pauperis, we deny the

petition.

     We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                2